COBB, Chief Judge.
Holt appeals the departure guidelines sentence given by the lower court resulting from her plea of guilty to a charge of possession of cocaine. Under the guidelines, Holt’s recommended sentence was any nonstate prison sanction. The trial court departed and sentenced her to four- and-a-half-years in the Department of Corrections. The court’s written reasons for the departure were stated as follows:
Although this is her first felony, this defendant’s extensive criminal misdemeanor record demonstrates that she is an unrepentant street prostitute who has no intention of abiding by the law. Her longest previous sentence was thirty days.
As the trial court bases its departure from the guidelines sentence on the appellant’s prior record, we must reverse. See Hendrix v. State, 455 So.2d 449 (Fla.1985). Accordingly, this case is remanded with instructions to resentence the appellant in accordance with the sentencing guidelines.
REVERSED and REMANDED.
ORFINGER and UPCHURCH, JJ., concur.